Robert P. Owens
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorney for Proposed Intervenor-Defendant Municipality of Anchorage

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION,                    )
                                                )
                    Plaintiff,                  )
                                                )
vs.                                             )
                                                )
FLYING CROWN SUBDIVISION                        )
ADDITION NO. 1 AND ADDITION NO. 2               )
PROPERTY OWNERS ASSOCIATION,                    )
                                                )
                    Defendant.                  )
                                                )
      and                                       )
                                                )
MUNICIPALITY OF ANCHORAGE,                      )
                                                )
                    [Proposed]                  )
                    Intervenor Defendant        )
                                                ) Case No. 3:20-cv-00232-JMK

            MOTION OF THE MUNICIPALITY OF ANCHORAGE
       TO INTERVENE AS DEFENDANTS OR, IN THE ALTERNATIVE,
                 TO PARTICIPATE AS AMICI CURIAE

      The Municipality of Anchorage (MOA) hereby moves, pursuant to Federal Rule of

Civil Procedure 24, to intervene as a defendant in this action. MOA is a unified home rule
municipal corporation with fee-owned property and certain utility infrastructure within the

Alaska Railroad Corporation’s (ARRC’s) transportation corridor.

        The MOA has a substantial and significant interest in the legal questions under

consideration in this matter. Multiple parcels of land owned and controlled by the MOA as

well as utility infrastructure running within the ARRC right-of-way are implicated in

ARRC’s claim to exclusive use easements conveyed through the Alaska Railroad Transfer

Act. ARRC’s claimed exclusive use easement would endanger MOA’s ability to use the

public land owned by the MOA for the public benefit. Even if the public use intended by

the MOA does not conflict with or inhibit railroad operations, ARRC could unilaterally bar

such use under the theory of exclusive use easement expressed by the railroad in this case.

An excellent example of this situation occurs less than a mile south of the tract of land at

issue in this matter. Oceanview Park, a public municipal park, is bisected by the railroad

corridor and has several features which fall within the claimed exclusive use easement

including one of the public accesses to the park.

        ARRC has also required the MOA to obtain permission and pay for permits for

MOA utility infrastructure passing through the railroad transportation corridor. The MOA

seeks to intervene to defend against ARRC’s expansive claim that it holds exclusive use

easements and to protect similarly impacted MOA owned land and property interests.

        Should the Court deny the MOA’s request to intervene, the MOA asks for leave to

participate in this case as amici curiae with permission to file memoranda addressing

positions taken by the parties in pending and future dispositive motions. Amicus briefing

from the MOA will demonstrate the substantial and significant public interest impacted by
Motion to Intervene by Municipality of Anchorage
ARRC v. Flying Crown Subdivision; Case No. 3:20-cv-00232-JMK
Page 2 of 4
ARRC’s exclusive use easement claims which could precedentially expand beyond the

subject dispute with this particular underlying fee owner to impact the public interest of

the MOA as fee owner and a multitude of other private fee owners.

        Counsel for Defendant Flying Crown, intervenor-defendants Enstar, Alaska

Pipeline Company, and Intervenor-defendant Matanuska Telephone Association have

indicated that they do not oppose the MOA’s intervention or amicus participation in this

case. It is anticipated that ARRC will oppose MTA's motion to intervene, as it has that of

pending intervenor-applicants ENSTAR and Alaska Pipeline Company. 1

        This motion is supported by the attached Memorandum and accompanying

Affidavit of Robin Ward. Also accompanying this motion is the MOA’s proposed Answer.

        Respectfully submitted this 16th day of March, 2021.

                                                KATHRYN R. VOGEL
                                                Municipal Attorney

                                                By:     /s/Robert P. Owens
                                                        Municipal Attorney's Office
                                                        P.O. Box 196650
                                                        Anchorage, Alaska 99519-6650
                                                        Phone: (907) 343-4545
                                                        Fax: (907) 343-4550
                                                        E-mail: uslit@muni.org
                                                        Alaska Bar No. 8406043




1
 Docket 31, Alaska Railroad Corporation’s Opposition to ENSTAR & Alaska Pipeline Co.’s
Motion to Intervene as Defendants. 2, Dec. 30, 2020.
Motion to Intervene by Municipality of Anchorage
ARRC v. Flying Crown Subdivision; Case No. 3:20-cv-00232-JMK
Page 3 of 4
Certificate of Service
The undersigned hereby certifies that on 03/16/21, a
true and correct copy of the foregoing was served on the
parties by electronic means through the CM/ECF system:

/s/ Cathi Russell
Cathi Russell, Legal Secretary
Municipal Attorney’s Office




Motion to Intervene by Municipality of Anchorage
ARRC v. Flying Crown Subdivision; Case No. 3:20-cv-00232-JMK
Page 4 of 4
